Citation Nr: 0513687	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  05-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $477.55 was properly created.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant has reported December 17, 2001 as the date he 
established basic eligibility for VA educational assistance 
benefits through the Selected Reserve Educational Assistance 
Program under chapter 1606, title 10, United States Code.

The appellant brought an appeal to the Board of Veterans' 
Appeals (Board) from a June 2004 determination of the VA RO 
in Muskogee that created an overpayment of VA education 
assistance benefits in the amount of $477.55.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in December 2004, the appellant 
indicated that he desired to have a Board hearing in 
Washington, D.C.  The Board advised him by letter dated April 
5, 2005 that his hearing was scheduled for May 16, 2005.  On 
April 25, 2005, the Board received the veteran's 
correspondence wherein cancelled the hearing in Washington, 
D.C. for financial hardship and instead requested a 
videoconference hearing with a Board Member.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  Here, the veteran has filed a timely request to 
change the hearing venue and format.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  As to the notice requirements of the VCAA, the 
Board directs the attention of the VBA AMC to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED for the 
following action: 

1.  The RO should complete the necessary 
action to insure that a videoconference 
hearing is scheduled before a Veterans 
Law Judge at the appropriate VA Regional 
Office.  The appellant should be advised 
of the hearing schedule and scheduled for 
a hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

2.  If the veteran decides to appoint a 
representative to assist him in this 
matter, the representative should be 
given an opportunity to review the claims 
folder and submit a presentation on the 
appellant's behalf.

Notice should be sent to the appellant 
and his representative, should one be 
appointed, and a copy of the notice 
should be associated with the claims 
file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to any final outcome warranted in 
this case.  The appellant need take no action until so 
notified.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




